DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This communication is a first office action, non-final rejection on the merits.  Claims 1-2, 4-5, 9,12 19, 24, 28, 35, 40, 42, 50, 53, 55, 59-60, 63, 67 and 69,   filed  as preliminary amendment, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4 and 5 are  rejected under 35 U.S.C. 103 as being unpatentable over Kunzi et al. ( USP 2016/0125746) in view in view of  Lombardini et al. (US Provisional Application 62/368811 (filing date July 29, 2016) of USP  2018/0118374).  
As Per  Claim 1, Kunzi  et al. ( Kunzi) teaches, a system for controlling an unmanned aerial vehicle within a flight operating space, the system comprising: an unmanned aerial vehicle having a tether  ( via UAV 200, [0003], [0036]), Figs. 2a, 2b , 3); a plurality of sensors coupled to the umnanned aerial vehicle ( [0039], [0036]),
and positioned to provide a field of view in at least three directions, the three directions being separated by at least 90 degrees, the plurality of sensors positioned to detect at least one object located in the flight operating space ([0008]); and one or more processors, onboard the unmanned aerial vehicle,[0006]) configured to that: receive, from the plurality of sensors, sensor data identifying a location of the unmanned aerial vehicle;[0066]); receive, from the plurality of sensors, sensor data identifying the at least one object in  the flight operating space of the unmanned aerial vehicle; ([0006] ); [0006]-[0011]); and generate, based on the sensor data, a first signal to cause the unmanned aerial vehicle to navigate around the at least one object within the flight operating space.[0062], [0006]-[0011],also see [0063], Figs. 1-4).
However, Kunzi does not explicitly teach, determine a spatial relationship between the location of the unmanned aerial vehicle and the at least one object in the flight operating space. 
However, Kunzi teaches, “detecting  collision threats within a predetermined distance of the vehicle”,[0006]; “attenuate the navigation commands as a function of the distance between the vehicle and the obstruction”[0007]); “wherein the processor receives, from the sensor, obstruction data reflecting a position of an obstruction”, [0009])”; “the sensor may be configured to detect an obstruction in the vehicle's direction of travel”, [[0010]) . Therefore, Kunzi teaches, obstacle-avoidance system processors, detecting distance of the obstruction and the position of the obstruction in the flight path ( in the space).
Therefore, it would have  been obvious to one ordinary skill in the art to recognize that, Kunzi has the teachings of determining a spatial relationship between the location of the unmanned aerial vehicle and the at least one object in the flight operating space.
However, Kunzi does not explicitly teach, an unmanned aerial vehicle having a tether connector.
 via the UAV system 100 includes a mechanical  connector 117 (e.g., a threaded  connector or a bayonet-style  connector) detachably connecting the tether 103 to the module 112 in the drone 102, [0024], Fig. 4B).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kunzi and Lombardini   before him at the time filing, to modify the systems of Kunzi, to include the   teachings ( tether connector and tether ) of Lombardini    and configure with the system of Kunzi   to acquire tether connector and tether in order to connect with ground station. Motivation to combine the two teachings is, to connectivity with ground station.
 
As per Claim 2, Kunzi  as modified by Lombardini  teaches the limitation of Claim 1. However, Kunzi in view of Lombardini teaches, a tether connected to the unmanned aerial vehicle, wherein the unmanned aerial vehicle includes a plurality of at least four rotors,  ( Kunzi : Fig.2a) wherein the plurality of sensors provide at least a 180-degree visual field in a plane of the unmanned aerial vehicle, wherein the plurality of sensors are configured to generate sensor data including inertial measurement unit data that is processed to generate the first signal to cause the plurality of rotors to navigate the unmanned aerial vehicle around the at least one object within the flight operating space.  ( Ku nzi :[0036], [0039], [0066-0074], Fig. 3).

As per Claim 4, Kunzi  as modified by Lombardini  teaches the limitation of Claim 1. However, Kunzi in view of Lombardini teaches, a global positioning (GPS) sensor on the unmanned aerial vehicle; ( Kunzi : GPS system 312, Fig.3, [0071])  a tether dispensing unit on the unmanned aerial vehicle; (Lombardini :  via the UAV system 100 includes a mechanical  connector 117 (e.g., a threaded connector or a bayonet-style  connector )detachably connecting the tether 103 to the module 112 in the drone 102, [0024], Fig. 4B) and a base station coupled to the unmanned aerial vehicle by a tether, wherein the tether is configured to transmit flight control signals and electric power to the unmanned aerial vehicle. ( Lombardini : [0003], [0012], [0015-0016]) Figs. 1-4).

As per Claim 5, Kunzi  as modified by Lombardini  teaches the limitation of Claim 4. However, Kunzi in view of Lombardini teaches, wherein at least one sensor of the plurality of sensors includes a camera, (  Kunzi : [0036], Lombardini : [0004],[0018], [0024], [0028]); the system further comprising an operator control unit communicatively coupled to the base station, wherein the operator control unit includes a display, and wherein the operator control unit is configured to: transmit flight controls to the base station; display video taken by a camera; and receive and display sensor data from at least one sensor array of the plurality of sensor arrays and/or ( Kunzi : [0084]).
24  is  rejected under 35 U.S.C. 103 as being unpatentable over Kunzi et al. ( USP 2016/0125746) in view in view of  Lombardini et al. (US Provisional Application 62/368811 (filing date July 29, 2016) of USP  2018/0118374) in view of Wang et al. ( USP 2014/0131510).
As per Claim 24, Kunzi  as modified by Lombardini  teaches the limitation of Claim 1. However, Kunzi in view of Lombardini teaches, wherein: the unmanned aerial vehicle comprises a plurality of struts, each strut having a motor mounted thereon and at least two of the plurality of sensors mounted on an end of each strut;  ( Kunzi :  Figs. 2a and 2b); one of the at least two sensors mounted on a corresponding one of the plurality of struts includes a camera or a sensor array having a LiDAR sensor; ([0033], [0034], [0074]); a memory; and/or a memory controller; ( Kunzi :  330, 306. Fig.3) and the unmanned aerial vehicle comprises:   each motor mounted on a strut and driven by a motor connected to a flight control processor; (Kunzi :  via motors 206, [0033], [0062], Figs.  2b)  and/or a power management circuit. ( Kunzi : 306).
 However, Kunzi in view of Lombardini   does not explicitly teach, the unmanned aerial vehicle comprises: at least six motors, each motor mounted on a strut.
Kunzi teaches, four  motors 206 on each strut [0033], [0062],( Fig.2b).
However, the unmanned aerial vehicle comprises: at least six motors, each motor mounted on a strut, would be an obvious matter of design choice, In re Kuehl, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
However, Kunzi  in  view of  Lombardini dos not explicitly teach,  one of the processors comprises an integrated circuit configured to process data simultaneously 
In a related field of Art,  Wang et al. ( Wang) r teaches, unmanned aerial vehicle , wherein, one of the processors comprises an integrated circuit configured to process data simultaneously from each sensor;  the integrated circuit comprises: a field programmable gate array (FPGA), the FPGA including a bus connected to the plurality of sensors; ([0053]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kunzi and Lombardini  and Wang  before him at the time filing, to modify the systems of Kunzi, to include the  teachings ( circuit module 3, FPGA ) of Wang   and configure with the system of Kunzi   in order to control key operations of the UAV. Motivation to combine the two teachings is, precision operations of UAV.
 
Claims 50, 40,53, 55, 59, 60 and 67  are  rejected under 35 U.S.C. 103 as being unpatentable over Kunzi et al. ( USP 2016/0125746) in view in view of  Lombardini et al. (US Provisional Application 62/368811 (filing date July 29, 2016) of USP  2018/0118374) in view of Chambers et al. (USP 9488979) in view of Washington et al. (USP 2013/0085629).
  	As Per Claim 50, Kunzi teaches, a system for controlling an unmanned aerial vehicle within a flight operating space, the system comprising: a plurality of sensors coupled to the unmanned aerial vehicle and positioned to provide a field of view in at least three directions, the three directions being separated by at least 90 degrees, the plurality of sensors  deployed so as to obtain sensor data indicative of at least one ( Kunzi :  Abstract, [0003], [0008], [0006], [0036], ([0066-0072]); and an embedded control  system including a system on a chip  configured to   -7-Appl. No. 16/548,043identify   a first location of the unmanned aerial vehicle using the sensor data received from one or more sensors the plurality of sensors  (via 300,, 302 , [0006],[0071],  [0036]); identify   at least one object in the flight operating space using the sensor data received from one or more sensors the plurality of sensors    ([0006]); determine   the first location of the unmanned aerial vehicle and the at least one object in the flight operating space, [0006]-[0011]); and generate  based on the determined spatial relationship, a first signal to cause the unmanned aerial vehicle to alter a flight operation in the flight operating space. [0062], [0006]-[0011],also see [0063], Figs. 1-4).
 However, Kunzi does not explicitly teach, determine a spatial relationship between the location of the unmanned aerial vehicle and the at least one object in the flight operating space. 
However, Kunzi teaches, “detecting  collision threats within a predetermined distance of the vehicle”,[0006]; “attenuate the navigation commands as a function of the distance between the vehicle and the obstruction”[0007]);“wherein the processor receives, from the sensor, obstruction data reflecting a position of an obstruction”, [0009]);“the sensor may be configured to detect an obstruction in the vehicle's direction of travel”, [[0010]). Therefore, Kunzi teaches, obstacle-avoidance system processors, detecting distance of the obstruction and the position of the obstruction in the flight path ( in the space).
Therefore, it would have  been obvious to one ordinary skill in the art to recognize that, Kunzi has the teachings of determining a spatial relationship between 
However, Kunzi does not explicitly teach, an unmanned aerial vehicle having a tether connector.
In a related field of Art, Lombardini et al. ( Lombardini) teaches, ground station and tether for unmanned aerial vehicle, wherein,   an unmanned aerial vehicle having a tether connector( via the UAV system 100 includes a mechanical  connector 117 (e.g., a threaded connector or  a bayonet-style  connector) detachably connecting the tether 103 to the module 112 in the drone 102, [0024], Fig. 4B).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kunzi and Lombardini   before him at the time filing, to modify the systems of Kunzi, to include the   teachings ( tether connector and tether ) of Lombardini    and configure with the system of Kunzi   to acquire tether connector and tether in order to connect with ground station. Motivation to combine the two teachings is, to connectivity with ground station.
However, Kunzi in view of Lombardini does not explicitly teach,  an embedded control system for autonomous flight operations, the embedded control system including a system on a chip (SoC), the SoC including; a memory, and  at least one application specific integrated circuit (ASIC).
In  a related field of Art, Chambers et al. ( Chambers) teaches, 
“the mission planner 200 and the flight controller 201 may be implemented using software modules that run on the same System On Chip( SOC)  hardware., (Col.7, lines 46- Col. 8, line 2), Fig.2A).
(Abstract, [0006], [0007], [0022], [0036]);[0034-0035], memory 132, 134, 136, Fig. 1b).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kunzi and Lombardini, Chambers  and Washington  before him at the time filing, to modify the systems of Kunzi, to include the  teachings ( Sock hardware ) of Chambers and ASIC of Washington and install that on the UAV , and combine into a single hardware component to reduce complexity, improve reliability, reduce weight, and/or reduce cost. Motivation to combine the two teachings is,  reduce complexity, improve reliability, reduce weight, and/or reduce cost.

Claim 40 is being rejected using the same rationale as claim 50.

As per Claim 53, Kunzi  as modified by Lombardini, Chambers, and Washington  teaches the limitation of Claim 50. However, Kunzi in view of Lombardini, Chambers, and Washington teaches, wherein the unmanned aerial vehicle includes a connector for a detachable tether that is configured to connect the unmanned aerial vehicle to a power source, wherein the unmanned aerial vehicle is configured to continually monitor  a location of the tether with respect to the unmanned aerial vehicle, wherein the memory is configured to store the location and an initial mission path through the flight operating space, and wherein the first signal alters the mission path  ( Lombardini : [0003], [0012], [0015], [0016], [0022]).
As per Claim 55, Kunzi  as modified by Lombardini, Chambers, and Washington  teaches the limitation of Claim 53. However, Kunzi in view of Lombardini, Chambers, and Washington teaches, wherein the location of the tether includes a location of the tether following a detaching of the tether from the unmanned  aerial vehicle, and wherein the first signal alters at least one of an altitude or navigational path of the unmanned aerial vehicle.  ( Lombardini : [0017], [0020]).

As per Claim 59, Kunzi  as modified by Lombardini, Chambers, and Washington  teaches the limitation of Claim 50. However, Kunzi in view of Lombardini, Chambers, and Washington teaches, wherein the first signal alters at least one of an amount or angle of thrust generated by the unmanned aerial vehicle, wherein a tether attached to the unmanned aerial vehicle comprises a twisted pair of wires configured to transmit(Kunzi: [0033], [0034], [0074]), Lombardini :[0024], Figs. 1-4).
Lombardini  teaches, a tether attached to the unmanned aerial vehicle comprises a  wire. (Wire 103 ( Fig.3). 
However, Kunzi in view of Lombardini does not  explicitly teach, a tether attached to the unmanned aerial vehicle comprises a twisted pair of wires.
In re Kuehl, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Claim 60 is being rejected using the same rationale as claim 50.

As per Claim 67, Kunzi  as modified by Lombardini, Chambers, and Washington  teaches the limitation of Claim 60. However, Kunzi in view of Lombardini, Chambers, and Washington teaches, transmitting sensor data to a data processor with a tether connected to the unmanned aerial vehicle, wherein the sensor data transmitted to the data processor with the tether comprises position data identifying a location of the unmanned aerial vehicle, and wherein the first signal alters at least one of an altitude or navigational path of the unmanned aerial vehicle. ( Lombardini : [0017], [0020]).

Claim 69 is  rejected under 35 U.S.C. 103 as being unpatentable over Kunzi et al. ( USP 2016/0125746) in view in view of  Lombardini et al. (US Provisional Application 62/368811 (filing date July 29, 2016) of USP  2018/0118374) in view of Chambers et al. ( USP 9488979) in view of Washington et al. ( USP 2013/0085629) in view of Tofte et al. ( USP 9563201).

As per Claim 69, Kunzi  as modified by Lombardini, Chambers, and Washington  teaches the limitation of Claim 67. However, Kunzi in view of Lombardini, Chambers, and Washington does not explicitly teach,  processing the sensor data
In a related field of Art, Tofte et al. ( Tofte) teaches, a UAV having memory 216  which includes navigation module 217, wherein, processing the sensor data( via “Instructions stored in navigation module 217 may support UAV 200 in facilitating object-avoidance techniques such as object-based simultaneous location and mapping (SLAM).”, col. 12, lines 40-56, also see col.12, lines 57-col.13, line 23, Figs. 1-2).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Kunzi and Lombardini, Chambers  and Washington  before him at the time filing, to modify the systems of Kunzi, to include the  teachings ( memory 216)  to support UAV 200 in facilitating object-avoidance techniques. Motivation to combine the two teachings is,  facilitate collision avoidance ( i.e., enhance safety of UAV).

Allowable Subject Matter
Claims 9, 12, 19, 28, 35, 42 and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.